 Case 1:19-cr-00449-WFK Document 14 Filed 11/27/19 Page 1 of 1 PageID #: 32



                                The Law Office of
                                 James M. Branden
                                  551 Fifth Avenue
                             New York, New York 10176
                                 Tel. 212-286-0173
                                 Fax 212-286-0495




                                    November 27, 2019


Hon. William F. Kuntz, II
United States District Judge
Eastern District of New York
U.S. Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

                       Re:   United States v. Jason Seto
                             Cr. Docket No. 19-449 (WFK)

Dear Judge Kuntz:

     I represent Mr. Seto in the above-referenced matter.       The
first status conference was originally set for November 12 and then
moved by the Court to December 3, 2019. Unfortunately, I will be
out of the country on December 3, and returning to work on Monday,
December 9, 2019.     I request that the conference be further
adjourned to one of the following dates and time: 12/9 (afternoon);
12/10 (afternoon); 12/12 (afternoon); 12/13 (morning); 12/17
(anytime); 12/19 (anytime) or 12/20 (anytime).

     As to the present status of the matter, the government has
made some initial Rule 16 disclosures and the parties are engaged
in plea negotiations.



                                    Very truly yours,

                                                        /s/
                                    James M. Branden
